Marshall, J.
(dissenting): I do not concur in adhering to the rule declared by Lord Mansfield. The opinion of this court in Stillie v. Stillie, 119 Kan. 816, 244 Pac. 844, and of the majority of the court in Stillie v. Stillie, 120 Kan. 565, 244 Pac. 844, and in Lynch v. Rosenberger, 121 Kan. 601, 249 Pac. 682, expresses my views concerning the law on that subject. It is not necessary to add anything to what was there said.
I am authorized to say that Mr. Justice Dawson and Mr. Justice Hopkins concur in this partial dissent.